DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	The instant application having Application No. 17/009,330 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement 09/01/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 1-19 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claim 1, lines 12 and 13, discloses the phrase ‘the read levels’; there is insufficient antecedent basis for this limitation in the claim. Multiple read levels were not previously discloses. Claim 11 has the same problem. Correction is needed.
	

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.         Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onishi et al. (US pub. 2020/0089617), hereinafter, “Onishi”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.
terminal
2.         As per claims 1 and 11, Onishi discloses a memory system (information processing system 1 of fig. 1) comprising: a memory device (SSD 3) including a plurality of memory blocks (see fig. 2 and paragraph 00970); and a controller (controller 4) suitable for: controlling the memory device to store a read retry table (multi-level mapping table 8, as discloses in paragraph 0066) that includes a plurality of read bias sets (lower-level table 81, upper-level table 82 and uppermost-level table 83) respectively corresponding to a plurality of indexes (see fig. 5); controlling the memory device to perform a read retry operation with the read bias sets according to an ascending order of the indexes (see paragraph 0179); updating, when a read operation is successfully performed during the read retry operation, the read retry table by including the read levels of the successful read operation into a read bias set of a highest priority index within the read retry table [see paragraph 0311, which discloses “when the instruction that the access tendency regarding the read access should be neglected, is not made (No in Step S75) and the target upper-level table segment is hit, the cache controller 151 passes the information (access history) which indicates that hit of the upper-level table segment occurred, to the access history information management unit 152, and the access history information management unit 152 updates the access history information (the number of times of hits of upper-level tables, the cumulative score) (Step S77)”]; and controlling the memory device to perform a subsequent read retry operation based on the updated read retry table (see paragraphs 0179 and 0180).

3.         As per claims 2 and 12, Onishi discloses “The memory system of claim 1” [See rejection to claim 1 above], wherein the controller controls, when a history read operation for a first memory block is failed (a miss, as disclose in paragraphs 0179 and 0180), the memory device to perform the read retry operation on the first memory block, and wherein the controller controls the memory device to perform the history read operation by using read levels used in a previous read operation which was successfully performed on the first memory block (see paragraphs 0179 and 0180).

4.         As per claims 3 and 13, Onishi discloses wherein the controller assigns priorities, which are lower than current priorities by unit index, to read levels corresponding to each of indexes having values that are less than or equal to indexes corresponding to the read levels used in the successful read retry operation, in the read retry table (see paragraphs 0135 and 0197).

5.         As per claims 4 and 14, Onishi discloses wherein each of the memory blocks includes a plurality of physical pages each including one or more logical pages, wherein each of the read bias sets includes read levels corresponding to each of the logical pages, and wherein the controller controls the memory device to perform read retry operations on the logical pages by sequentially using the read levels included in each of the read bias sets (see fig. 2 and paragraph 0377).

6.         As per claims 5 and 15, Onishi discloses wherein the controller is further suitable for: storing, when a first read operation is successfully performed during a first read retry operation for a first logical page, one or more first read levels of the successful first read operation; and storing, when a second read operation is successfully performed during a second read retry operation for a second logical page, one or more second read levels of the successful second read operation (see paragraphs 0179 and 0180).

7.         As per claims 6 and 16, Onishi discloses wherein the controller updates the read retry table independently for each of the logical pages based on results of the first and second read retry operations (see paragraphs 0228).

8.         As per claims 7 and 17, Onishi discloses wherein the controller updates the read retry table by including the first and second read levels into the read bias set corresponding to the highest priority index of the read retry table (see paragraphs 0269).

9.         As per claims 8 and 18, Onishi discloses wherein the controller is further suitable for generating a sub read bias set based on a number of error bits occurring during each of the read operations for the first memory block (see paragraphs 0208).

10.         As per claims 9 and 19, Onishi discloses wherein the controller updates the read retry table by assigning the sub read bias set to the highest priority index of the read retry table, and wherein the controller controls the memory device to perform the subsequent read retry operation based on the updated read retry table (see paragraphs 0228 and 0269).

11.         As per claim 10, Onishi discloses wherein the sub read bias set includes read levels of a read operation, during which a minimum number of error bits occur (see paragraphs 0208).

12.         As per claim 20, Onishi discloses an operating method of a controller (controller 4 of fig. 1), the operating method comprising: controlling a memory device (SSD 3) to perform a read retry operation on a storage unit (multi-level mapping table 8, as discloses in paragraph 0066) with a sequence of sets (lower-level table 81, upper-level table 82 and uppermost-level table 83) arranged according to a priority [see paragraph 0135, which discloses “the priority adjustment unit 153 determines the priority corresponding to each of the lower-level table 81 and the upper-level table 82 based on the access history information. For example, when the degree of bias of reference with respect to the upper-level table segment cached is less than a threshold value (the degree of bias of reference being weak), the priority adjustment unit 153 set high priority to the upper-level table 82, thereby enabling an upper-level table priority mode. If the degree of bias of reference with respect to the upper-level table segment cached becomes more than the threshold value (the degree of bias of reference being strong) in the state where the upper-level table priority mode is enabled, the priority adjustment unit 153 lowers the priority of the upper-level table 82”], each of the sets including one or more read biases (see paragraph 0197); and re-arranging, when the read retry operation is a success with one set among the sets, the sets according to the order by assigning a highest priority to the set which was the success (see paragraph 0311).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).
/Ernest Unelus/
Primary Examiner
Art Unit 2181